 



Exhibit 10.36
EMPLOYEE CONFIDENTIAL INFORMATION
AND
NONCOMPETITION AGREEMENT
     This Employee Confidential Information and Noncompetition Agreement is made
and entered into on this 16th day of March, 2007, by and between Thomas
Sheridan, hereinafter “Employee,” and Heartland Payment Systems, Inc., a
Delaware corporation (collectively with any and all current and future
subsidiary and/or affiliate companies, the “Company”).
     WHEREAS, Employee has established an employment relationship with the
Company and has received, and may continue to receive, certain benefits
including stock grants and options; and
     WHEREAS, by reason of employment by the Company, Employee has received, and
will continue to receive, the value and advantage of confidential information
and special training and skills, and the expert knowledge and experience of the
contacts with other Company employees; and
     WHEREAS, the future granting of stock grants and options represents an
advantage to Employee and was conditioned upon Employee entering into this
Agreement; and
     WHEREAS, the Company and Employee are parties to that certain Employee
Confidential Information and Noncompetition Agreement dated as of December 1,
2004 (the “Old Agreement”); and
     WHEREAS, the Company and Employee desire to revoke and terminate the Old
Agreement and enter into this Agreement.
     NOW THEREFORE, in exchange for good and valuable consideration, the
sufficiency and receipt of which is hereby acknowledged, it is agreed as
follows:
Section 1. Scope of Agreement.
     (a) This contract is not a contract of employment for any particular term.
Employee’s employment by the Company is at will, unless otherwise agreed by the
Company and Employee in writing.
     (b) Severance policies and procedures are as set forth in the Employee
Policy Manual of the Company; provided, that in the event of a conflict between
this Agreement and the Employee Policy Manual, this Agreement shall govern.

 



--------------------------------------------------------------------------------



 



Section 2. Severance and Bonuses.
     (a) In consideration of the covenants by Employee contained below, in the
event of a termination of Employee’s employment by action of the Company other
than for Cause or Disability, the Employee will receive severance pay, in an
amount equal to the base salary that would have been paid for a period of twelve
(12) months payable in accordance with the Company’s regular payroll practices,
plus medical benefits for such period; provided, that the Employee shall not be
eligible to receive such severance pay unless such termination of employment
occurs after the ninetieth (90th) day of the Employee’s employment by the
Company. Medical benefit continuation during such severance period shall be
counted against the benefit continuation period required under COBRA.
     (b) In the event of a termination of Employee’s employment by action of the
Company other than for Cause or in the event of termination of Employee’s
employment by death of Employee, the Employee shall also be entitled to receive
a pro rata portion (based on the number of days of Employee’s employment during
the fiscal quarter in which the Employee’s employment is terminated) of any
bonus payment that would have been payable to him for that fiscal quarter if the
Employee had been in the employ of the Company for the full fiscal quarter. If
the Employee’s compensation arrangement did not contemplate a bonus payable on a
quarterly basis, but instead contemplated a bonus paid on some longer fiscal
period (such as a half-year or full year), then the pro rata bonus shall be
computed based on the number of days of Employee’s employment during such longer
fiscal period in which the Employee’s employment is terminated and the amount of
the bonus payment that would have been payable to him for such longer fiscal
period. No bonus will be payable to the Employee with respect to any bonus
period commencing after the bonus period in which the Employee’s employment
terminated.
     (c) In the event of a termination of Employee’s employment on or before
January 31, 2008, other than for Cause, the Employee shall also be entitled to
receive that portion of any unvested stock options held by Employee (and that
are subject to the terms of a stock option agreement) on such date that would
have vested on the next anniversary date of any stock option award within twelve
(12) months following the termination date and shall vest immediately upon such
termination.
     (d) Cause. “Cause” means:
     The Employee has breached the provisions of Section 4, Section 5,
Section 6, or Section 7 of this Agreement in any material respect;
     The Employee has been convicted of, or plead guilty or no contest to,
(A) fraud, misappropriation or embezzlement in connection with the Company’s
business, or (B) a felony, and has failed to submit a resignation in accordance
with Section 2(e) below; or
     The Employee has breached his or her duties hereunder or failed to perform
his or her duties as an officer or employee of the Company, if such breach or
failure has not been cured within thirty (30) days after receipt of written
notice from the Company of such breach or failure.

13



--------------------------------------------------------------------------------



 



     Notwithstanding the foregoing, the Employee shall not be deemed to have
been terminated for Cause pursuant to clause (i) above unless and until there
shall have been delivered to the Employee (A) a notice of termination and (B) a
copy of a resolution duly adopted by the Board of Directors of the Company
finding that, after reasonable notice to the Employee and an opportunity to be
heard, in the good faith opinion of the Board of Directors of the Company, the
Employee has engaged in conduct constituting Cause for termination hereunder.
     (e) Disability. “Disability” means any mental or physical condition that
renders the Employee unable to perform the essential functions of his position,
with or without reasonable accommodation, for a period in excess of six
(6) months.
     (f) If the Employee is ever convicted of, or pleads guilty or no contest
to, any felony offense, then the Employee shall immediately tender a resignation
from each and every position the Employee then holds with the Company (whether
as officer, director, employee, consultant or otherwise).
Section 3. Employees’ Acknowledgments.
     (a) The Employee understands and acknowledges that because of the
confidential and sensitive nature of the information to which the Employee will
have access during the course of his employment with the Company, any
unauthorized use, disclosure or misappropriation of such information will cause
irreparable damage to the Company.
     (b) The Employee acknowledges that the Company has expended considerable
resources to develop the confidential information and the relationships that the
Company enjoys with its customers, suppliers, employees, officers and other
agents, and these assets of the Company are critical to the business of the
Company. The Employee agrees that the restrictions set forth below are necessary
to prevent even the inadvertent disclosure of this confidential information or
the interference with these relationships and to protect the legitimate business
interests of the Company and are reasonable in scope and content.
Section 4. Protection of Information.
     (a) The Employee hereby covenants with Company that, throughout the term of
his employment by the Company, Employee will serve Company’s best interests
loyally and diligently. Throughout the course of employment by Company and
thereafter, Employee will not disclose to any person, firm, corporation or
entity (except when expressly authorized in writing by Company) any information
relating to Company’s business, including, without limitation, merchant
application processing and credit underwriting software, merchant information
systems, sales compensation and sales force automation software and systems,
electronic payment transaction processing software, fraud and risk analysis
systems, human resources and time and attendance information systems and
software, payroll services information systems and payroll application
processing software, sales policy documents, marketing communications materials,
information relating to trade secrets, business methods, products, processes,
procedures, development or experimental projects, suppliers, customer lists or
the needs of customers or prospective customers, clients, etc., and will not use
such information for his own purpose or for the purpose of any person, firm,
corporation or entity except the Company.

14



--------------------------------------------------------------------------------



 



     (b) Upon termination of his employment with the Company, the Employee shall
deliver promptly to the Company all records, manuals, books, blank forms,
documents, letters, memoranda, notes, notebooks, reports, data, tables,
calculations or copies thereof that relate in any way to the business, products,
practices or techniques of the Company, and all other property trade secrets and
confidential information of the Company, including, but not limited to, all
documents that in whole or in part contain any trade secrets or confidential
information of the Company, which in any of these cases are in his possession or
under his control.
Section 5. Covenant Not to Compete.
     (a) During the Restricted Period (as defined below), Employee will not
(i) directly or indirectly engage in any business or activity which markets,
sells or is developing products or services which compete with the products or
services marketed, sold or being developed by the Company at the time of such
termination (such business or activity being hereinafter sometimes called a
“Competing Business”), in any country, state, territory, region or other
geographic area, whether in the United States or otherwise, in which, at the
time the Employee becomes no longer employed by the Company, the Company
transacts business or sells or markets its products or services, whether such
engagement by the Employee shall be as an officer, principal, agent, director,
owner, employee, partner, affiliate, consultant or other participant in any
Competing Business, or (ii) assist others in engaging in any Competing Business
in any manner described in the foregoing clause (i).
     (b) The Employee understands that the foregoing restrictions may limit his
ability to earn a livelihood in a business competitive to the business of the
Company, but he nevertheless believes that he has received and will receive
sufficient consideration and other benefits in connection with the Company’s
issuance of certain stock and stock options to the Employee as well as other
benefits to clearly justify such restrictions which, in any event (given his
education, skills and ability), the Employee does not believe would prevent him
from earning a living.
     (c) “Restricted Period” shall mean the period commencing on the date hereof
and ending on the last day of the twelfth (12th) full calendar month following
the Employee’s termination for any reason whatsoever including but not limited
to involuntary termination (with or without Cause) and/or voluntary termination;
provided that the Restricted Period shall be extended by any amount of time that
the Employee has failed to comply with his promises contained in this Section 5
of this Agreement.
Section 6. Non Solicitation.
     (a) During the period commencing on the date hereof and ending on the last
day of the twelfth (12th) full calendar month following the Employee’s
termination for any reason whatsoever including but not limited to involuntary
termination (with or without Cause) and/or voluntary termination, Employee
hereby covenants that he will not, directly or indirectly, solicit, entice or
induce any Customer or Supplier (as defined below) of the Company to (i) become
a Customer or Supplier of any other person or entity engaged in any business
activity that competes with any business conducted by the Company at any time
during the period of Employee’s employment with the Company, or any business
planned by the Company at any time during the period of Employee’s employment
with the Company or (ii) cease doing

15



--------------------------------------------------------------------------------



 



business with the Company, and Employee agrees that he will not assist any
person or entity in taking any action described in the foregoing clauses (i) and
(ii). For purposes of this Section 6, (A) a “Customer” of the Company means any
person, corporation, partnership, trust, division, business unit, department or
agency which, at the time of termination or within one year prior thereto, shall
be or shall have been a customer, distributor or agent of the Company or shall
be or shall have been contacted by the Company for the purpose of soliciting it
to become a customer, distributor or agent of the Company; and (B) a “Supplier”
of the Company means any person, corporation, partnership, trust, division,
business unit, department or agency which, at the time of termination or within
one year prior thereto, shall be or shall have been a supplier, vendor,
manufacturer or developer for any product or service or significant component
used in any product or service of the Company.
     (b) During the period commencing on the date hereof and ending on the last
day of the twenty-fourth (24th) full calendar month following the Employee’s
termination for any reason whatsoever, including but not limited to involuntary
termination (with or without Cause) and/or voluntary termination, the Employee
will not, directly or indirectly, induce other employees of the Company to
terminate their employment with the Company or engage in any Competing Business.
Section 7. Company Right to Inventions.
     (a) The Employee shall promptly disclose, grant and assign ownership to the
Company for its sole use and benefit any and all inventions, improvements,
technical information and suggestions relating in any way to the business of the
Company (whether patentable or not), which he may develop, acquire, conceive or
reduce to practice while employed by the Company (whether or not during usual
working hours), together with all patent applications, letters patent,
copyrights and reissues thereof that may at any time be granted for or upon any
such invention, improvement or technical information. In connection therewith:
     (b) The Employee shall without charge, but at the expense of the Company,
promptly at all times hereafter execute and deliver such applications,
assignments, descriptions and other instruments as may be necessary or proper in
the opinion of the Company to vest title to any such inventions, improvements,
technical information, patent applications, patents, copyrights or reissues
thereof in the corporation and to enable it to obtain and maintain the entire
right and title thereto throughout the world; and
     (c) The Employee shall render to the Company at its expense (including a
reasonable payment for the time involved in case he is not then in its employ)
all such assistance as it may require in the prosecution of applications for
said patents, copyrights or reissues thereof, in the prosecution or defense of
interferences which may be declared involving any said applications, patents or
copyrights and in any litigation in which the Company may be involved relating
to any such patents, inventions, improvements or technical information.
Section 8. Remedies; Survival.
     (a) The Employee acknowledges and understands that the provisions of this
Agreement are of a special and unique nature, the loss of which cannot be
accurately

16



--------------------------------------------------------------------------------



 



compensated for in damages by an action at law, and that the breach or
threatened breach of the provisions of this Agreement would cause the Company
irreparable harm. In the event of a breach or threatened breach by the Employee
of the provisions in Section 4, Section 5, Section 6, or Section 7 hereof, the
Company shall be entitled to but not limited to injunctive relief restraining
him from such breach without posting any bond. Nothing herein contained shall be
construed as prohibiting the Company from pursuing any other additional or
alternative remedies available for any breach or threatened breach of this
Agreement, including but not limited to monetary damages.
     (b) Notwithstanding anything contained in the Agreement to the contrary,
the provisions of Section 4, Section 5, Section 6, Section 7 and this Section 8,
shall survive the expiration or other termination of this Agreement or
employment of the Employee by the Company until by their terms, such provisions
are no longer operative.
Section 9. Other Agreements: Prohibition Against Use of Trade Secrets of Others.
     (a) Employee represents and warrants to the Company that except for
agreements set forth in Exhibit A attached hereto, if any, he is not a party to
any agreement or other arrangement with any other corporation, partnership or
entity relating to noncompetition with such entity or to non-disclosure of
confidential and proprietary information of such entity or to other matters
similar to the matters set forth in this Agreement.
     (b) Employee represents, warrants and agrees that he can and will perform
his duties for the Company without the unauthorized use of any confidential
and/or proprietary information of others.
Section 10. General Provisions.
     (a) This Agreement and any or all terms hereof may not be changed, waived,
discharged, or terminated orally, but only by way of an instrument in writing
executed by the Company and the Employee.
     (b) This Agreement shall be governed by and construed in accordance with
the laws of the State of New Jersey without regard to legal principles
pertaining to conflict of laws.
     (c) It is the desire and intent of the parties hereto that the provisions
of this Agreement shall be enforced to the fullest extent permissible under the
laws and public policies applied in each jurisdiction in which enforcement is
sought. Accordingly, to the extent that a restriction contained in this
Agreement is more restrictive than permitted by the laws of any jurisdiction
where this Agreement may be subject to review and interpretation, the terms of
such restriction, for the purpose only of the operation of such restriction in
such jurisdiction, shall be the maximum restriction allowed by the laws of such
jurisdiction and such restriction shall be deemed to have been revised
accordingly herein.
     (d) Any suit, action or proceeding arising out of or relating to this
Agreement shall be brought only in the Superior Court in the County of Mercer,
New Jersey or the United States District Court for the District of New Jersey,
and Employee hereby agrees and consents to the personal and exclusive
jurisdiction of said courts over him or her as to all suits, actions and

17



--------------------------------------------------------------------------------



 



proceedings arising out of or relating to this Agreement, and Employee further
waives any claim that such suit, action or proceeding is brought in an improper
or inconvenient forum.
     (e) If any portion of this Agreement shall be found to be invalid or
contrary to public policy, the same may be modified or stricken by a Court of
competent jurisdiction, to the extent necessary to allow the Court to enforce
such provision in a manner which is as consistent with the original intent of
the provision as possible. The striking or modification by the Court of any
provision shall not have the effect of invalidating the Agreement as a whole.
     (f) This Agreement constitutes the entire and exclusive agreement between
Employee and Company pertaining to the subject matter thereof, and supersedes
and replaces any and all earlier confidential information, invention and
noncompetition agreements between Company and Employee and representations and
understandings of the parties with respect thereto, without extinguishing
whatsoever rights heretofore acquired by Company under any previous agreements.
     (g) The Company may assign any of its rights under this Agreement to any
successor entity to the Company, including, but not limited to, any entity
formed by the Company to carry on the business of the Company.
[SIGNATURES APPEAR ON NEXT PAGE]

18



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Agreement has been executed as aforesaid.

            COMPANY

HEARTLAND PAYMENT SYSTEMS, INC.
      By:   /s/ Robert O. Carr         Name:   Robert O. Carr        Title:  
Chairman and CEO        EMPLOYEE:
      By:   /s/ Thomas Sheridan         Name:   Thomas Sheridan             

19